DETAILED ACTION
1.	Claims 1, 5-18, and 21-23 are currently pending. Claims 2-4 and 19-20 were cancelled. The effective filing date of the present application is 12/9/2019. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Election/Restrictions
3.	Applicant’s election without traverse of Group 1 in the reply filed on 8/3/2022 is acknowledged.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-10 and 21-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recite the limitation “a guide robot” in line 8. It is unclear whether Applicant is referring to the “guide robot” in claim 1, line 5 or if Applicant is introducing a new term. Appropriate clarification is needed. 
	Claim 1 and 9 recite the limitation “a table robot” in lines 12 and 4 respectfully. It is unclear whether Applicant is referring to the “table robot” in claim 1, line 5 or if Applicant is introducing a new term. Appropriate clarification is needed. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 7, 11-14, 17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatenable by U.S. Pat. Pub. No. 2019/0270204 to Kawamura et al. (“Kawamura”) in view of JP No. 2019-003360 to Peertech et al. (“Peertech”).

8.	With regards to claim 1 (similarly claim 11), Kawamura disclosed the limitations of,
a control server configured to receive information including customer information on a customer seated at a table within the service area and ordered menu item information for an order from a guide robot or a table robot disposed in the service area and transmit, to a cooking robot, the received information and cooking instruction information generated based on situations of a plurality of orders placed within the service area (See [0031] discussing the functioning of the hall controller (16) including a situation of a table where the customer takes a seat, customer information (number of people, gender, age, job, and the like), an order history, occupied time (time elapsed from taking the seat, remaining time up to a setting end time for a prix-fix menu), inputs imaging data indicating an area, including a table on which at least an item (beverage, food, and the like) is disposed, which is captured as an image capturing area, performs processing for controlling an operation of the floor robot, and etc. The examiner is interpreting the hall controller as a control server.);
a serving robot configured to move food completed by the cooking robot to a table from which the order was received (See [0040] discussing floor robot (26), which used to deliver items to the table. The examiner is interpreting floor robot as serving robot.); and
a table robot disposed on the table and configured to receive ordered menu item information and output information on a situation in which the cooking robot cooks or the food delivered by the serving robot as voice information or visual information (See [0037] discussing the table robot being disposed on table T, ordering of items by voice commands, and voice output functions for outputting messages via the speaker.).
Kawamura is silent on the limitation of,
a guide robot configured to move within the service area and guide the customer to a specific table;
However, Peertech teaches at [P. 8, l. 30-52] that it would have been obvious to one of ordinary skill in the restaurant art to include a guide robot configured to move within the service area and guide the customer to a specific table (See [P. 8, l. 30-52] discussing the movement of the guidance robot in the service area and the guiding of customer to a table.). 
Therefore, it would have been obvious for one of ordinary skill in the restaurant art before the effective filing date of the claimed invention to have modified the teachings of Kawamura to include a guide robot configured to move within the service area and guide the customer to a specific table, as disclosed by Peertech. One of ordinary skill in the art would have been motivated to make this modification in order to reduce wait time for customers based on clerk’s ability to guide them (Peertech [P. 1 Background-Art]).  
	
9.	With regards to claim 7 (similarly claim 17), Kawamura discloses the limitations of,
wherein the serving robot is configured to receive, from the control server, properties of serving objects, table information, and complexity information on complexity within the service area and determine a movement sensitivity level (See [0032] discussing the floor robot being controlled by the hall controller based on image data of the service area and directing the floor robot. See also [0045] discussing the controlling of the floor robot based on detected functions.).

10.	With regards to claim 21 (similarly claim 12), Kawamura discloses the limitations of,
wherein the table robot is configured to receive the customer information provided by the guide robot and customer arrival information and to output a welcome message (See [0037] discussing the table robot being disposed on table T, ordering of items by voice commands, and voice output functions for outputting messages via the speaker. The examiner is interpreting the table robot’s ability to output voice messages as a welcome message.).
Kawamura is silent on the limitation of,
wherein the guide robot is configured to approach to the customer entering the service area to confirm reservation or guide the customer to the table, and
However, Peertech teaches at [P. 8, l. 30-52] that it would have been obvious to one of ordinary skill in the restaurant art to include wherein the guide robot is configured to approach to the customer entering the service area to confirm reservation or guide the customer to the table (See [P. 8, l. 30-52] discussing the movement of the guidance robot in the service area and the guiding of customer to a table.). 
Therefore, it would have been obvious for one of ordinary skill in the restaurant art before the effective filing date of the claimed invention to have modified the teachings of Kawamura to include wherein the guide robot is configured to approach to the customer entering the service area to confirm reservation or guide the customer to the table, as disclosed by Peertech. One of ordinary skill in the art would have been motivated to make this modification in order to reduce wait time for customers based on clerk’s ability to guide them (Peertech [P. 1 Background-Art]).  

11.	With regards to claim 22 (similarly claim 13), Kawamura discloses the limitations of,
wherein the guide robot is configured to identify a reservation customer by recognizing a face of the customer entering the service area or based on tagging information or personal information input by the customer and select a seating table for the customer based on customer member information or reservation information input by the customer, and guide the customer to the selected table.
However, Peertech teaches at [P. 2, l. 38-P.3, l. 5] that it would have been obvious to one of ordinary skill in the restaurant art to include the guide robot is configured to identify a reservation customer by recognizing a face of the customer entering the service area or based on tagging information or personal information input by the customer and select a seating table for the customer based on customer member information or reservation information input by the customer, and guide the customer to the selected table. (See [P. 2, l. 38-P.3, l. 5] discussing the control unit of the guiding robot including a facial recognition unit and a reservation processing unit and [P. 3, l. 26-33] discussing the robot guiding the specified customer to the table of their reservation.). 
Therefore, it would have been obvious for one of ordinary skill in the restaurant art before the effective filing date of the claimed invention to have modified the teachings of Kawamura to include the guide robot is configured to identify a reservation customer by recognizing a face of the customer entering the service area or based on tagging information or personal information input by the customer and select a seating table for the customer based on customer member information or reservation information input by the customer, and guide the customer to the selected table, as disclosed by Peertech. One of ordinary skill in the art would have been motivated to make this modification in order to reduce wait time for customers based on clerk’s ability to guide them (Peertech [P. 1 Background-Art]).  

12.	With regards to claim 23 (similarly claim 14), Kawamura discloses the limitations of,
to generate recommendation menu information based on the customer information and output the generated recommendation menu information as the visual information (See [0036] discussing the order reception terminal displaying a recommendation based of the data received from the hall controller.), and
wherein the table robot is configured to explain food provided on the table or monitor a speed at which food is removed from dishes on the table or monitor an emergency occurring at the table, or transmit input command information on command input by the customer through voice at the table to the control server or the serving robot, or the cooking robot (See [0037] discussing the table robot being disposed on table T, ordering of items by voice commands, and voice output functions for outputting messages via the speaker.).
	Kawamura discloses the claimed invention except for integration of the table robot and the order reception terminal into one device. It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine to systems into one, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application, page 20, line 21-24, applicant has not disclosed any criticality for the claimed limitations.
13.	Claims 5, 6, 9, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatenable by Kawamura and Peertech in view of WIPO 2016/034269 to Oleynik et al. (“Oleynik”).

14.	With regards to claim 5 (similarly claim 15), Kawamura and Peertech are silent on the limitations of,
a food material pickup robot configured to contain food materials used to perform the cooking, by the cooking robot, based on the cooking instruction information to a cooking dish and to deliver the cooking dish to the cooking robot.
However, Oleynik teaches at [0265] that it would have been obvious to one of ordinary skill in the robotic art to include a food material pickup robot configured to contain food materials used to perform the cooking, by the cooking robot, based on the cooking instruction information to a cooking dish and to deliver the cooking dish to the cooking robot (See [0265] discussing the automation dispenser for dispensing pre-packaged (known) amounts or dedicated feeds of key materials for the cooking process, such as spices (salt, pepper, etc.), liquids (water, oil, etc.), or other dry materials (flour, sugar, etc.) based on instructions from the cooking computer (16).). 
Therefore, it would have been obvious for one of ordinary skill in the robotic art before the effective filing date of the claimed invention to have modified the teachings of Kawamura and Peertech to include a food material pickup robot configured to contain food materials used to perform the cooking, by the cooking robot, based on the cooking instruction information to a cooking dish and to deliver the cooking dish to the cooking robot, as disclosed by Oleynik. One of ordinary skill in the art would have been motivated to make this modification in order to make a meal with a robot that taste just like a real chef (Oleynik [0265]).  
	
15.	With regards to claim 6 (similarly claim 16), Kawamura disclosed the limitations of,
wherein the control server is configured to generate the cooking instruction information based on a sequence or similarity among orders received from the plurality of tables disposed in the service area and a food completion time point determined using temporal characteristics or serving characteristics of the ordered menu item (See [0031] discussing the functioning of the hall controller (16) including a situation of a table where the customer takes a seat, customer information (number of people, gender, age, job, and the like), an order history, occupied time (time elapsed from taking the seat, remaining time up to a setting end time for a prix-fix menu), inputs imaging data indicating an area, including a table on which at least an item (beverage, food, and the like) is disposed, which is captured as an image capturing area, performs processing for controlling an operation of the floor robot, and etc. The examiner is interpreting the hall controller as a control server.) and 
Kawamura and Peertech are silent on the limitation of,
wherein the control server is configured to transmit the cooking instruction information to each of the food material pickup robot and the cooking robot.
However, Oleynik teaches at [0264]-[0265] that it would have been obvious to one of ordinary skill in the robotic art to include the control server is configured to transmit the cooking instruction information to each of the food material pickup robot and the cooking robot (See [0265] discussing the automation dispenser for dispensing based on instructions from the cooking computer (16) and [0264] discussing the communication between the robotic kitchen and the computer (16). The examiner is interpreting the computer (16) as a server.). 
Therefore, it would have been obvious for one of ordinary skill in the robotic art before the effective filing date of the claimed invention to have modified the teachings of Kawamura and Peertech to include the control server is configured to transmit the cooking instruction information to each of the food material pickup robot and the cooking robot, as disclosed by Oleynik. One of ordinary skill in the art would have been motivated to make this modification in order to make a meal with a robot that taste just like a real chef (Oleynik [0265]).  

16.	With regards to claim 9, Kawamura discloses the limitations of,
a communicator configured to receive ordered menu item information from the control server to monitor a service area or a table robot disposed in the service area (See [0037] discussing the table robot being disposed on table T, ordering of items by voice commands, and voice output functions for outputting messages via the speaker.);
a controller configured to generate cooking instruction information based on a sequence or similarity among the foods ordered from a plurality of tables disposed in the service area and a food completion time determined using temporal characteristics or serving characteristics of the ordered menu items (See [0031] discussing the functioning of the hall controller (16) including a situation of a table where the customer takes a seat, customer information (number of people, gender, age, job, and the like), an order history, occupied time (time elapsed from taking the seat, remaining time up to a setting end time for a prix-fix menu), inputs imaging data indicating an area, including a table on which at least an item (beverage, food, and the like) is disposed, which is captured as an image capturing area, performs processing for controlling an operation of the floor robot, and etc. The examiner is interpreting the hall controller as a control server.); and
Kawamura and Peertech are silent on the limitation of,
a functional portion configured to perform cooking operation based on the cooking instruction information.
However, Oleynik teaches at [0235] that it would have been obvious to one of ordinary skill in the robotic art to include a functional portion configured to perform cooking operation based on the cooking instruction information (See generally [0235] discussing the recipe script to control the food preparation by the robotic arm and [0265] discussing the robotic kitchen cooking area including a robotic arm and cookware.). 
Therefore, it would have been obvious for one of ordinary skill in the robotic art before the effective filing date of the claimed invention to have modified the teachings of Kawamura and Peertech to include a functional portion configured to perform cooking operation based on the cooking instruction information, as disclosed by Oleynik. One of ordinary skill in the art would have been motivated to make this modification in order to make a meal with a robot that taste just like a real chef (Oleynik [0265]).  

17.	With regards to claim 10, Kawamura and Peertech are silent on the limitation of,
wherein the functioning portion of the cooking robot is configured to receive a cooking dish containing food materials used for cooking from a food material pickup robot.
However, Oleynik teaches at [0235] that it would have been obvious to one of ordinary skill in the robotic art to include wherein the functioning portion of the cooking robot is configured to receive a cooking dish containing food materials used for cooking from a food material pickup robot (See generally [0235] discussing the recipe script to control the food preparation by the robotic arm and [0265] discussing the robotic kitchen cooking receiving food materials to robotic kitchen.). 
Therefore, it would have been obvious for one of ordinary skill in the robotic art before the effective filing date of the claimed invention to have modified the teachings of Kawamura and Peertech to include wherein the functioning portion of the cooking robot is configured to receive a cooking dish containing food materials used for cooking from a food material pickup robot., as disclosed by Oleynik. One of ordinary skill in the art would have been motivated to make this modification in order to make a meal with a robot that taste just like a real chef (Oleynik [0265]).  

Allowable Subject Matter over Prior Art
18.	The following is an examiner' s statement of reasons for allowable subject matter over prior art:  Applicant has claimed (claims 8 and 18) subject matter that was not found in the prior art search by including:

Claim 8. The system of providing the service by controlling the robots within the service area of claim 1, 
wherein the serving robot is configured to receive dishes returned from the table and deliver the returned dishes to a dishwashing robot and 
wherein the dishwashing robot is configured to receive information on a dish needed in the service area from the control server and determine priorities of washing dishes based on the received information.

The reason for allowable subject matter over prior art of claims 8 and 18 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. Upon further searching the examiner could not identify any prior art to teach these limitations. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant' s claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JARED WALKER/Examiner, Art Unit 3687